216 F.2d 508
Guy Edmond WEIR, Appellant,v.Jerome J. GORDON, Appellee.
No. 11995.
United States Court of Appeals Sixth Circuit.
October 6, 1954.

Martin & Martin, Saginaw, Mich., for appellant.
Gregory S. Dolgorukov, Detroit, Mich., Dugald S. McDougall, Chicago, Ill., for appellee.
Before MARTIN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
In this action for copyright infringement the district court, 111 F.Supp. 117, found that the appellant made copies of the principal features of the appellee's copyrighted advertising material, and caused the same to be published for his own profit. We find that the district court's controlling findings of fact are not clearly erroneous and that the court correctly applied the law. Ansehl v. Puritan Pharmaceutical Co., 8 Cir., 1932, 61 F.2d 131. It follows that the judgment of the district court should be and it hereby is affirmed.